Case 1:11-cr-O0605-RJS Document 174 Filed 10/26/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-y-

No. 11-cr-605 (RJS)
RANDY WASHINGTON, ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of the attached letter, which is undated but was received by the
Court on October 22, 2020, from Defendant Randy Washington. To the extent that the letter can
be construed as setting forth supplemental arguments relating to Washington’s 28 U.S.C. § 2255
petition, IT IS HEREBY ORDERED THAT the government shall respond to the letter by
November 2, 2020.
SO ORDERED.
Dated: October 26, 2020

New York, New York nl 2
RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 
SKE Donnan bedG Rp pectic 74Citeg vieeag egg SPage 2 0f5
S3,M or 605 (83S)

Ark hued Rorenoeny “LL Sewd cra Teer dS
on YOO ONS or Pr For? Wa, Ee re pe od) Oy » GOED
LPIA LEO aoe Or QedDo - a PN IAS WD un)
OW MY Kotres ata Sais ay Eee, > OFave)
Yea \roh Sx Me ( nw) yo \ OS 30, Sec ie, Vio ITS)
Cranage es Od a SE. Be Od SRO ~L)
oN enor Or > OUSErENAS, UPS CYTE Ora V) Se os
\OREL One, WD LD RO PPO NC Senos) OID Can
SER BITSY WD EL Oso NO ort BeOEA
Wen \ Orr Drew M\e CC on C , Wat COc SNOy » De wer)
torre) For Sp WX YEOSONS, 1 ‘wo XQ reds Inn
Km, Free ma KY) GOass Se) QQ OT%R_L oy Waa Y Ve) DS. LIS
OP ig to opt 4 OD to & ey gene re PICO, yo Wes Onl
+5 \\ Cd v an NO Sommy Doyo \_ Nowe No SM + Ld
No Wey Dinos oes Sol IND Awe Drow Sor S \Reaey
m‘neasy of CO\S S- Womud Pres Ges Kor Deoore Y

OID S_ \OveL CAN LA SHURE me me boas > CARA On,

Wood dock Uoliug Uses A pusly Poou5
OND Rooxress | Under \nel 2 Seo oe my rouse &

nO oe
oy onovher “lola me 1% VROSS OD. TO ete Hote
ren oy Teeny Oe 3d StOO OW Wry un Rode, YE
hes « Seca) OED act vo WN ANGE | | Be + = weer LOVN

GUNS Or obey NOBasy ever aay MY We, or Wi .
¢ Or
CORN ON GO OV Teck SameRody Drader y, Bee S09 Sv
mn) , " “, ( re ; CIN oi Ln JO Sy * J) {
ve ey WY Shee Ae oh CHER EI0S age 3 aR oe i RY
OWS Say Orde, WIRE SE WAS oss ATA \ RO MYC and
\a KK Bia Were iW Ane Nova iw oe YO TEAMED
Ine Sotte NO TR sn ry Wee \S Fe Yo WARS

‘ . < D ‘ , ‘ MS \ o#
NID Se ann Sorre AL yee W WOU aves WO Not Worry
roy tls! Wee O * OO hee GOas geINY “TO sit wr)
a ( : _——_— a MA ~ | .
\rome- Wray WO Yoel STOTT ONG, \AGWEY So\s YOu Waal

A OM Aoi Doa Are OO COMOrs KROwW he Wes Nv shoakhort
Some SOFT We) ShHools OF ave’ ee Wala Wis Ko oe
WANS DW Carn rove We 3 SA ee free PAD
Work Joss Bras W hy VL o¥ \he_ Roldigvess Joy
parouw ory y+ WAS SayiNa Ty Woes a Vie FOr See

49 \ . w By Neg de _ 48
Degen Yo Nolaa SH Wsid Ven, Please B% Don
Dear on oy , Kev Ove SM MForman ti Bay oN C0 ee )
WRossov Kea S Saxe ZT wet to A or Wy Shoo wes
4

Rob kor Meplets 40 po A ue wert} to mount
\V) Cr NOW Ne IAQ oO AND Krk Ban} 1 a VeEhrohes,
gels ve ae wee ANOS eK Ber out ‘ I) ON © yore ”
i N M cap. SNS s— ? arcane d y Bric Yee oe oor
SPE ReBRS GE MOS’ Gog aekees vlh SOc. sk .

ey a ae You SKC Ww Vy Awd DTOCOtcK— ey
Cs 4, a. Winstons REGS Beleoae, 3 LAS Dovel jal,
Robdloesy ecw LL give oe WW For Hae KO bey, Awe
tres Proculer sae Fe labepearey FON Fork bby
A. Whoada 2 Provided The guay Uy kMOW The Kololzerty und
ge Ne pad Pe n/ Ahk Why Vee} SONT Gd ow with Ye COR)
RUS POLTET SeY winshon reais 3550 mater “S Con's
OM EK Bout ANS Proctor” Sab they dow Woah toy DUH
| v J ! NISton ie SO no tee Show) & | DecawSe, \hey ONC Seared Ine, o
go NA Yo | ie ROO We SO ON CNANO wot ooo WJaAox

( t : al > — ‘>

| roO@on or Ww ; Se UY Ree 5 S0QN Te Centr to Mae Roldoe
Lowty Do VaVee ind Ae, AND » Cyn Sate SL Poarvates, s_

 

bn IOS SING STON Pree Reg IW Wo Vrey WRT? Vie NO Boy

 
NOMOSY Woo V SrA WO pee SV A ONS SSSNONIO OM ESHARR ES
rope), Naas aL aR OASIS Pi ER TH PORRTS RGRENGN rec
Bi A Gund 7 Rage, ony THON ost trail Kirk Bat SoRS Y bLOD|e_
pod Wea Padre BS MASI Wer S0QS AY WS B® Cars
. . eet { aa “OG \ ‘ —

OID WEN) eS = j * NS Beas SOT. Cars DOpderlan’s
Wee Qos YS WR Cosi BTa\\ T ask ' so ogy YOUTSENE LG my
Syne se w—WIO SDP ry WOO ges On | C COTS | Some ot We Ves
OW QOY SQ “Tt Was v\) Aue s Woy\d Wiony Corie eS Recayse. ie

\ —_, Tv S
You male WOU’ Ke dy a OO Raye, A \) q Wh te Kyo WO. LL On co po
PRTOu rey " ware 24 Ie LVS LUTromp, Some oc Tree )
Le kes¥S SL TYAN SN Yre&.0 ‘D Was BeLowse TB has Yo
app So Whe SiH Because, My FL Wass Ayre, So Sgt
Ta WOJAE Ov ELTPESE, TY SS has ho here ie Our WS a
"plies open To \rauee MIO hep So 3_ ror 45 SO oho "
Mid XS ors eck M068 B'S sohard WW pert, MT, Soop)
HEY) Mr, Chrsiop ay YN, DO mosee o\\ 3 OS For Qs ON
SeLovd Crowe ory \Fe So Yoo uo WK D Sesexue_

— \ \ — ! \ i
roxy % ys ret to POON to ask For iw My Cosee ody
lhgnSs Seo OMUd TZ Vaaycy Peoole LIRO KN oe ON Se Lowey
Con 68. Y\RoSe rows) S «\\ S_ BOK 921 Ueara ,S to MICH

<< — ie map ¢ = & cs
For eS. promo. sine In- DPmesee ands MT SU\SuaU
“ee \woe Cina os Tor WWhe_ Be ber e\\ Ss OS\C Ss +O D\eoSe_
\ © a5 ‘ * . a .™ #
TON SHE SL WSN MES. Dome, TA) make ¢ o\\
rood Yoo J .\| NO vS Ose me, Vlease. Sos\ YRt Wy rVAKS
eS wet Look. at PN Le, Paper Work | SF + as thee
Orne (WIS OTOUUO Ord Oe (— rages WOODS CO) WOK
wey Yo hy . _, wins L : =
DOO Sebervc another Chan, Pledse, Have mercy OW Me
—— WO. . yl yt : \)J ~ \
Rud Ja sorry Wis Stsb Vie Paper They SY SY rae
BN *or are Post Oo WRK, V KRoSe_L ‘3 roy neat
DAT, SONS Yard ONS MY, Drooae Oooh eer AQ, SL
dow oPpecate Lv ‘es bo GeacS \ey QO Genre, (lex a) DOK
Re ete < Ne oN aN x ; \ /

OQ) De ~ N 2 So 0 OL OR Drovnes OP MOS Sh Deak) KI ON
AovW) AD Sead « NY Ove 4o cad\\, 3 5

7 Ne  Qeregr9

| AWRY ) "5S oY

>" kr
NY = yo SRP RI ROQUMBTE FIISOEG CE FERRO ge
Semen ove eR Wea, \er ome Be Rasy AL exCRGNOV)
AY OF Mee OQ, Wess oR WD BYe Doc).

* YS IAN, ANWR Wien) QQ AO > Ane yor aN SS robs
SO vy Re ace “Oven yoo Over vp Wek kod \OUeS
Cove, <3 Yod Me For Wren to NOW V ders y
Freedorr 6 B2OSR\ prod Jo Be a working May)
TN) SOGEYY FOr NYRR Go  . UY

YS2-Dorgg he Plea NeopdPo 5) S_Tead|
Pods OBIS atts SW My, Freemas, = )
Sumos OW WY \WW¥e Sk a yes My Money

PID WO GrNPmOhES TL SDS Nok yaserdhay
‘de Veen ( Yo Oy ~ WNsersha ws SS WOW IN XL

(WON) de Wie oc HA »P\ROSeL Can ~_ rae

WN NO UYeos DR GRA <_ Be,
oN Sou Seg YOO Mes ay

00 NS TReosev OWA Nx SosVw@y oN/
~ ome EBS. Fors aw sobs Wel?

*® MOD NO OSK For? sy susk WS 6 XS
Seng \O Qe@ex EN Dever Gey Yoon worn
oN Sovak 7 CSR PAY rm ON) (re,
